Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the imaging device" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  This limitation will be interpreted as “the digital imaging device”.
Claim 1 recites the limitation "the calculated output values" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 incorporate all limitations of claim 1 with the limitation “carry(ing) out the computer implemented method of claim 1”.  Thus, claims 14 and 15 are rejected under 35 USC 112(b) for the same reasons as claim 1.
6 recites the limitation "the spectral locus" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the measured spectral sensitivities" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the calculated output data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This limitation may be intended to read “the calculated output values” as recited in claim 1 line 20.

Dependent claims 2-5, 7-11 are rejected because of their respective dependencies.

Claim Objections
Claims 9, 10 are objected to because of the following informalities:  
Claim 9 is missing a period at the end of the claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansel et al. (“Lansel”, US Pre-Grant Publication 20120307116 A1), in view of Sano (US Pre-Grant Publication 20080170794 A1).

Regarding claim 1, Lansel discloses a computer implemented method (Lansel [0158]) for simulating a digital imaging device capturing a scene (Lansel [0029] discloses providing a simulated image acquisition.), 
the imaging device comprising a color filter array (Lansel [0031] discloses a color filter array overlaying each photosensitive site.) and an output channel for each primary color of the color filter array (Lansel [0053] provides a color transform of Bayer filter input to the output at each pixel.), 
wherein the imaging device is described by a model comprising an input channel and a spectral sensitivity for each output channel of the digital imaging device (Lansel [0031] counts electrons at each pixel to determine the amount of light at each pixel in the pixel’s colorband.), the method comprising: 
providing an image of the scene containing pixel data for a pixel of the digital imaging device via the input channel (Lansel [0139] processes an image from , the pixel data being specified in an input color space, wherein reference color stimuli of the input color space differ from the primary colors of the color filter array of the digital imaging device. (Lansel [0139] processing an image from a camera sensor with any CFA design and estimates a high quality image in any output color space.)

Lansel does not describe determining a luminance value of the pixel data; 
assigning at least one spectral color to the pixel data; 
calculating a color dependent output value of the pixel data for each output channel, 
wherein the color dependent output value for each output channel depends on: the spectral sensitivity of the respective output channel evaluated at the at least one spectral color assigned to the pixel data and the luminance value of the pixel data; and 
providing the calculated output values of the pixel data as output data of the pixel of the imaging device.
However, these features are well known in the art as taught by Sano. For example, Sano discloses determining a luminance value of the pixel data (Sano [0026] determines a brightness corresponding to the color of each pixel.); 
assigning at least one spectral color to the pixel data; 
calculating a color dependent output value of the pixel data for each output channel (Sano (Abstract) encodes a color for each pixel.), 
wherein the color dependent output value for each output channel depends on: the spectral sensitivity of the respective output channel evaluated at the at least one spectral color assigned to the pixel data and the luminance value of the pixel data (Sano [0076] reproduces pixel color and brightness based on received brightness and chromaticity.); and 
providing the calculated output values of the pixel data as output data of the pixel of the imaging device.  (Sano [0076] discloses the picture reproducing part reproducing pixel color and brightness based on received brightness and chromaticity.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Lansel’s learning method for processing images with Sano’s imaging system that represents colors within the human visible spectrum because with Sano’s system, a high consistency can be achieved between the range of colors within the visible region and the range of code data used for recording images, and a clear interpretation is made possible for the code data used for recording an image [0082].  The conversion to the visible spectrum is interpreted as a model for the data.

Regarding claim 13, the claimed invention for claim 1 is shown to be met with explanations from Lansel and Sano above.
Lansel further teaches the method as claimed in claim 1, comprising: 
obtaining the image of the scene as output data of a virtual simulation of the scene as captured by the digital imaging device (Lansel [0029] discloses providing a simulated image acquisition.), 
obtaining image information from the calculated output data of the digital imaging device by performing image analysis on the calculated output data (Lansel [0005] obtains an input image, applies predefined global filters to the input image, selects learned regression coefficients based on pixels near the processed pixel (analysis).), and 
providing the image information as input data for the virtual simulation of the scene.  (Lansel [0005] applies learned regression coefficients to the input pixels.)

Regarding claim 14, Lansel as modified by Sano further teach a simulation system configured to carry out the computer implemented method (Lansel [0158]) of claim 1 (see references for claim 1.), the simulation system being configured as a computer system comprising a processing unit and at least one memory unit  (Lansel [0158] discloses processor and machine readable media) including the model of the imaging device.  (Lansel [0158] discloses an image processing method or a system for learning and/or processing images.)

Regarding claim 15, Lansel as modified by Sano further teach a non-transitory computer readable medium (Lansel [0158] discloses methods stored on a storage medium.) comprising instructions (Lansel [0158] discloses methods stored as executable code.) for carrying out the computer implemented method of claim 1.  (see references for claim 1.)

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansel et al. (“Lansel”, US Pre-Grant Publication 20120307116 A1), in view of Sano (US Pre-Grant Publication 20080170794 A1), in view of Cordes et al. (“Cordes”, US Pre-Grant Publication 20080013827 A1), in view of Yamanaka (US Patent 4249203 A).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Lansel and Sano above.
Lansel and Sano do not describe the method as claimed in claim 1, comprising: 
checking whether the at least one spectral color can be assigned to the pixel data, 
wherein assigning the at least one spectral color to the pixel data and calculating the color dependent output value for each output channel are performed only if the at least one spectral color can be assigned to the pixel data, 
wherein, if no spectral color can be assigned to the pixel data.
However, these features are well known in the art as taught by Cordes. For example, Cordes discloses the method as claimed in claim 1, comprising: 
checking whether the at least one spectral color can be assigned to the pixel data, 
wherein assigning the at least one spectral color to the pixel data and calculating the color dependent output value for each output channel are performed only if the at least one spectral color can be assigned to the pixel data, wherein, if no spectral color can be assigned to the pixel data.  (Cordes (Fig. 1 [0060]) illustrates saturating a color along a color locus for a pixel at a different value than the grayscale value (monochromatic locus).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Lansel’s learning method for processing images, Sano’s imaging system that represents colors within the human visible spectrum with Cordes’s method of color image saturation processing because with Cordes’s method, all colors look more chromatic/vivid, and the colors of greys are not changed [0061].  Thus, spectral colors or grays are assigned.

Lansel, Sano, and Cordes do not describe calculating a color independent output value of the pixel data for each output channel, wherein the color independent output values are calculated as being equal, and 
providing the calculated color independent output values of the pixel data as the output data of the pixel of the imaging device.
However, these features are well known in the art as taught by Yamanaka. For example, Yamanaka discloses calculating a color independent output value of the pixel data for each output channel, wherein the color independent output values are calculated as being equal, and 
providing the calculated color independent output values of the pixel data as the output data of the pixel of the imaging device. (Yamanaka (column 1 lines 48-66) makes 1G, 1R, 1B elements equal, to produce a black and white image.)


Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Lansel, Sano, Cordes and Yamanaka above.
Lansel and Sano as modified by Cordes further teach the method as claimed in claim 2, wherein it is decided that the at least one spectral color can be assigned to the pixel data if a color locus of the pixel data differs from a grayscale value, and 
wherein it is decided that no spectral color can be assigned to the pixel data if the color locus of the pixel data corresponds to a grayscale value.  (Cordes (Fig. 1 [0060]) illustrates saturating a color along a color locus for a pixel at a different value than the grayscale value (monochromatic locus).)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansel et al. (“Lansel”, US Pre-Grant Publication 20120307116 A1), in view of Sano (US Pre-Grant Publication 20080170794 A1), in view of Cordes et al. (“Cordes”, US Pre-Grant Publication 20080013827 A1), in view of Yamanaka (US Patent 4249203 A), in view of Nishio (US Patent 6774909 B1).

Regarding claim 4, the claimed invention for claim 3 is shown to be met with explanations from Lansel, Sano, Cordes and Yamanaka above.
Lansel, Sano, Cordes and Yamanaka do not describe the method as claimed in claim 3, wherein the color locus of the pixel data corresponds to a grayscale value if color stimulus values representing the pixel data in an additive color space each exceed a given first threshold and/or a difference between the color stimulus values and a mean value of the color stimulus values is below a second threshold.
However, these features are well known in the art as taught by Nishio. For example, Nishio discloses the method as claimed in claim 3, wherein the color locus of the pixel data corresponds to a grayscale value if color stimulus values representing the pixel data in an additive color space each exceed a given first threshold and/or a difference between the color stimulus values and a mean value of the color stimulus values is below a second threshold.  (Nishio (column 3 lines 34-46) converts RGB to a monochromatic value when the R, G, and B brightness values exceed threshold values.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Lansel’s learning method for processing images, Sano’s imaging system that represents colors within the human visible spectrum, Cordes’s method of color image saturation processing, Yamanaka’s CCD camera with Nishio’s method for transforming a color image into a monochromatic image because with Nishio’s method executes high speed image processing of a color .

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansel et al. (“Lansel”, US Pre-Grant Publication 20120307116 A1), in view of Sano (US Pre-Grant Publication 20080170794 A1), in view of Vick et al. (“Vick”, US Pre-Grant Publication 20180130928 A1), in view of Demos (US Pre-Grant Publication 20090201309 A1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Lansel and Sano above.
Lansel and Sano do not describe the method as claimed in claim 1, comprising: 
checking whether a single dominant spectral color can be assigned to the pixel data, wherein, if said single dominant spectral color can be assigned to the pixel data.
However, these features are well known in the art as taught by Vick. For example, Vick discloses the method as claimed in claim 1, comprising: 
checking whether a single dominant spectral color can be assigned to the pixel data, wherein, if said single dominant spectral color can be assigned to the pixel data. (Vick [0126] identifies a dominant wavelength based on CIE 1931 color space.)


Lansel, Sano, and Vick do not describe the output values calculated for the individual output channels each depend on the spectral sensitivity of the respective output channel evaluated at only the dominant spectral color.
However, these features are well known in the art as taught by Demos. For example, Demos discloses the output values calculated for the individual output channels each depend on the spectral sensitivity of the respective output channel evaluated at only the dominant spectral color.  (Demos [0365] determines hue and saturation using a ratio of one or more larger primaries to one or more smaller primaries.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Lansel’s learning method for processing images, Sano’s imaging system that represents colors within the human visible spectrum, Vick’s system for advanced LED light sources with Demos’s system for accurately and precisely representing image color information because with Demos’s system uses a variety of ratios of emission primaries to identify the larger and smaller primaries [0365].

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Lansel, Sano, Vick, and Demos above.
Lansel and Sano as modified by Vick and Demos further teach the method as claimed in claim 5, wherein checking whether the single dominant spectral color can be assigned to the pixel data, comprises 
checking whether an extrapolation from a white point of a CIE 1931 xyY chromaticity diagram through a color locus of the pixel data in the chromaticity diagram intersects the spectral locus of the chromaticity diagram (Vick [0126] identifies a dominant wavelength based on CIE 1931 color space based on a vector from D65 (white point) through the spectrum locus.  Demos [0364] bases hue and saturation on CIE 1931 (xy), which matches the Instant Application Fig. 4.), 
wherein, if said extrapolation intersects the spectral locus, the single dominant spectral color can be assigned to the pixel data and the method comprises assigning a spectral color corresponding to the intersection between the extrapolation and the spectral locus to the pixel data as the single dominant spectral color.  (Vick [0126] identifies a dominant wavelength based on CIE 1931 color space based on a vector from D65 (white point) through the spectrum locus.   Demos [0365] determines hue and saturation using a ratio of one or more larger primaries to one or more smaller primaries.)

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansel et al. (“Lansel”, US Pre-Grant Publication 20120307116 A1), in view of Sano (US Pre-Grant Publication 20080170794 A1), in view of Ji (US Pre-Grant Publication 20150009229 A1).

Regarding claim 7, the claimed invention for claim 1 is shown to be met with explanations from Lansel and Sano above.
Lansel and Sano do not describe the method as claimed in claim 1, comprising: 
checking whether two spectral colors can be assigned to the pixel data, 
wherein, if said two spectral colors can be assigned to the pixel data, the output values calculated for the individual output channels each depend on the spectral sensitivity of the corresponding output channel evaluated at a first spectral color of the two spectral colors and on the spectral sensitivity of the corresponding output channel evaluated at a second spectral color of the two spectral colors.
However, these features are well known in the art as taught by Ji. For example, Ji discloses the method as claimed in claim 1, comprising: 
checking whether two spectral colors can be assigned to the pixel data (Ji (Fig. 7 [0039]-[0040]) illustrates a CIE 1931 chromaticity (xy) diagram.  Ji illustrates a line through white point ( E ) and color (T) intersecting the spectral locus.  Ji discusses the line intersecting the purple line (708).  Ji [0040] produces values of purple by mixing different combinations of red and blue.), 
wherein, if said two spectral colors can be assigned to the pixel data, the output values calculated for the individual output channels each depend on the spectral sensitivity of the corresponding output channel evaluated at a first spectral color of the two spectral colors and on the spectral sensitivity of the corresponding output channel evaluated at a second spectral color of the two spectral colors.  (Ji [0040] produces values of purple by mixing different combinations of red and blue.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Lansel’s learning method for processing images, Sano’s imaging system that represents colors within the human visible spectrum with Ji’s system for controlling a reflective display because Ji’s system uses the CIE 1931 chromaticity (xy) diagram which is similar to the Instant Application’s CIE 1931 (xy) diagram illustrated in Fig. 4.

Regarding claim 8, the claimed invention for claim 7 is shown to be met with explanations from Lansel, Sano, and Ji above.
Lansel and Sano as modified by Ji further teach the method as claimed in claim 7, wherein checking whether the two spectral colors can be assigned to the pixel data comprises: 
checking, whether an extrapolation from a white point of a CIE 1931 xyY chromaticity diagram through a color locus of the pixel data in the chromaticity diagram intersects a purple line of the chromaticity diagram (Ji (Fig. 7 [0039]-[0040]) illustrates a CIE 1931 chromaticity (xy) diagram.  Ji illustrates a line through white point ( E ) and color (T) intersecting the spectral locus.  Ji discusses the line intersecting the purple line (708).), 
wherein, if said extrapolation intersects the purple line, the two spectral colors can be assigned to the pixel data and the method comprises: 
assigning a spectral color corresponding to sRGB red to the pixel data as the first spectral color, and 
assigning a spectral color corresponding to sRGB blue to the pixel data as the second spectral color.  (Ji [0040] produces values of purple by mixing different combinations of red and blue.  Ji [0041] discloses the model in Fig. 7 as applied to sRGB.)

Regarding claim 9, the claimed invention for claim 8 is shown to be met with explanations from Lansel, Sano, and Ji above.
Lansel and Sano as modified by Ji further teach the method as claimed in claim 8, 
wherein the output values for the individual output channels each depend on a linear combination of the spectral sensitivity of the corresponding output channel evaluated at the first spectral color and the spectral sensitivity of the corresponding output channel evaluated at the second spectral color  (Ji (Fig. 7 [0040]), “for a given purple color (D), a blue ratio is calculated as the ratio of the distance from point (B) at one end of the purple line to point (D) divided by the distance from point (B) to point ( R ) at the other end of the purple line.”  This method is interpreted as a linear combination.)

Regarding claim 10, the claimed invention for claim 9 is shown to be met with explanations from Lansel, Sano, and Ji above.
Lansel and Sano as modified by Ji further teach the method as claimed in claim 9, wherein arguments of the linear combination are given by an x chromaticity coordinate value of the color locus of the pixel data in the CIE 1931 xyY chromaticity diagram. (Ji (Fig. 7 [0040]), “for a given purple color (D), a blue ratio is calculated as the ratio of the distance from point (B) at one end of the purple line to point (D) divided by the distance from point (B) to point ( R ) at the other end of the purple line.”  Since Ji plots points in (x,y) coordinates of the CIE 1931 diagram, it would have been obvious to use (x,y) coordinates to compute the distances.)

Lansel, Sano, and Ji do not describe especially by sigmoid functions evaluated at the x chromaticity coordinate value of the color locus of the pixel data.
However the term “especially” is interpreted as “usually” or “preferred” which makes this limitation optional, similar to an “or” clause.  The Examiner recommends removing the term “especially” to require examination in the next office action.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansel et al. (“Lansel”, US Pre-Grant Publication 20120307116 A1), in view of Sano (US Pre-Grant Publication 20080170794 A1), in view of Hunter (US Pre-Grant Publication 20090040371 A1).

Regarding claim 11, the claimed invention for claim 1 is shown to be met with explanations from Lansel and Sano above.
Lansel and Sano do not describe the method as claimed in claim 1, wherein, if said at least one spectral color can be assigned to the pixel data, the output values for the individual output channels each depend on a measured gain parameter representing a global gain associated with the corresponding output channel of the imaging device.
However, these features are well known in the art as taught by Hunter. For example, Hunter discloses the method as claimed in claim 1, wherein, if said at least one spectral color can be assigned to the pixel data, the output values for the individual output channels each depend on a measured gain parameter representing a global gain associated with the corresponding output channel of the imaging device.  (Hunter [0005] discusses measuring variations in pixel signals and providing a gain adjustment for each of a plurality of color channels.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Lansel’s learning method for processing images, Sano’s imaging system that represents colors within the human visible spectrum with Hunter’s system for pixel value correction because Hunter’s system adjusts pixel values in post image capture processing (output channel) [0005]. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lansel et al. (“Lansel”, US Pre-Grant Publication 20120307116 A1), in view of Sano (US Pre-Grant Publication 20080170794 A1), in view of Sato et al (“Sato”, US Pre-Grant Publication 20100303344 A1).

Regarding claim 12, the claimed invention for claim 1 is shown to be met with explanations from Lansel and Sano above.
Lansel and Sano do not describe the method as claimed in claim 1, comprising: 
measuring the spectral sensitivity for each output channel of the digital imaging device, and 
providing the measured spectral sensitivities by storing them in a memory unit of a computer system configured to implement the method.
However, these features are well known in the art as taught by Sato. For example, Sato discloses the method as claimed in claim 1, comprising: 
measuring the spectral sensitivity for each output channel of the digital imaging device, and 
providing the measured spectral sensitivities by storing them in a memory unit of a computer system configured to implement the method.  (Sato [0143] obtains measured values of light intensity for each RGB pixel of the color image.  Sato [0225] stores the captured image intensities.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Lansel’s learning method for processing images, Sano’s imaging system that represents colors within the human 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN Z ELBINGER/Examiner, Art Unit 2613